Citation Nr: 1532294	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  14-41 1381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for pulmonary asbestosis.  


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1946 to June 1947.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal, pulmonary function testing has failed to show that the Veteran's Forced Vital Capacity (FVC) is 80 percent or lower of the predicted value, or that the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 80 percent or lower of predicted value.


CONCLUSION OF LAW

The criteria for a compensable disability rating for  pulmonary asbestosis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6833 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records and records from VA have been obtained.  The Veteran was afforded a VA medical examination in March 2012, with an addendum opinion in May 2012.   These two reports noted the current severity of the Veteran's respiratory disability.  A new examination is also not necessary.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  Here, there is no evidence that the 2012 reports do not reflect the current condition of his disability.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claim.  There is no indication of available, pertinent outstanding evidence. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran's respiratory disability is rated as noncompensable under the criteria at 38 C.F.R. § 4.97, DC 6833 for asbestosis.  He seeks a compensable rating.  

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease. The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where the Forced Vital Capacity (FVC) is 75 to 80 percent of predicted value or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of predicted value. A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value. A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation. A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy. 38 C.F.R. § 4.97, 6825 to 6833. Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met. 
38 C.F.R. § 4.31.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done. Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. The pre-bronchodilator values are to be used for rating purposes in those instances. 38 C.F.R. § 4.96(d)(5).

The weight of the evidence is against finding that the symptoms of the Veteran's respiratory disability more closely approximate the criteria for a compensable schedular rating under DC 6833 for any portion of the rating period on appeal.  At his March 2012 examination, an FVC of 94 percent of predicted value was noted.  A May 2012 addendum opinion stated that the DLCO (SB) was 149 percent of predicted value.  The Board has considered the Veteran's VA and private treatment records, and has not found any documentation of FVC or DLCO warranting a compensable evaluation.  While private treatment records from Duke Medical Center note DLCO scores of 69 and 70 percent of predicted value, these scores are from 2003, years before the period on appeal.  Accordingly, because the demonstrated symptomatology and functional impairment for the Veteran's disability do not meet or more nearly approximate the schedular criteria for a compensable rating under DC 6833, a compensable rating is not warranted for any part of the appeal period.  

The Board has considered the July 2012 notice of disagreement, where the Veteran stated that he uses a nebulizer, and that his disability has an effect on his daily active living.  While the asbestosis has some effect on the Veteran's daily living, the resulting impairment does not nearly approximate the criteria for compensable evaluation.  

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for shin splints under any alternate code.  See Schafrath, 1 Vet. App. at 593.  Specifically, the Board has considered a rating under DC 6845, for chronic pleural effusion or fibrosis, inasmuch as the March 2012 examiner diagnosed the Veteran with a restrictive lung disease.  However, the Veteran's FVC of 94 percent of predicted value, DLCO (SB) of 149 percent of predicted value, FEV-1 of 117% of predicted value, and FEV-1/FVC of 118 percent do not entitle him to a compensable rating under DC 6845.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1); however, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The schedular criteria take into account the resulting functional impairment caused by the disability, which in the Veteran's case is minimal.  There is no evidence of hospitalization during the period on appeal or evidence of marked interference with employment

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no assertion of unemployability by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In analyzing this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim for an increased rating.  As such, the benefit-of-the-doubt doctrine is not helpful in this instance.  38 C.F.R. § 4.3.


ORDER

An initial compensable rating for pulmonary asbestosis is denied.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


